Citation Nr: 1107835	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression, to include 
as secondary to service-connected low back strain. 

3.  Entitlement to an evaluation in excess of 20 percent for low 
back strain, prior to December 10, 2009.

4.  Entitlement to an evaluation in excess of 40 percent for low 
back strain, from December 10, 2009.

5.  Entitlement to a temporary total rating for convalescence 
following back surgery.

6.  Entitlement to a total disability rating due to service-
connected disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to February 
1995.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied an evaluation for low back strain in excess of 20 
percent, a temporary total rating for convalescence following 
back surgery, service connection for a psychiatric disability, to 
include as secondary to service-connected low back strain, and 
service connection for tinnitus.  A March 2010 rating decision 
assigned a 40 percent evaluation for low back strain, effective 
from December 10, 2009.  

The issues of entitlement to an evaluation for low back strain, 
in excess of 20 percent prior to December 10, 2009, and in excess 
of 40 percent, from December 10, 2009; entitlement to a temporary 
total rating for convalescence following back surgery; and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the March 2010 hearing before the undersigned Veterans 
Law Judge, the Veteran withdrew the issue of entitlement to 
service connection for tinnitus.  

2.  Competent clinical evidence of record establishes that the 
Veteran's depression is secondary to his service-connected low 
back strain. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with regard to the issue of entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Depression was incurred secondary to service-connected low 
back strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in writing 
at any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

During a March 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran withdrew the issue of entitlement to service 
connection for tinnitus. 

As a result, there remain no allegations of error of fact or law 
for appellate consideration with regard to the issue of 
entitlement to service connection for tinnitus.  Accordingly, it 
is therefore dismissed.

Service Connection for Depression, to Include as
Secondary to Service-Connected Low Back Strain

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he now has depression as a result of 
chronic pain from his service-connected low back strain.  

VA records of psychiatric treatment include a February 2008 
pertinent Axis I diagnosis of pain disorder associated with both 
psychological factors and general medical condition.  The 
pertinent Axis III diagnosis was chronic pain (degeneration of 
intervertebral disc).  The Veteran received the same diagnoses in 
April 2008.  A November 2008 psychiatric note refers to the 
Veteran's chronic back pain and provides an assessment of 
depression secondary to chronic pain.  A May 2009 psychiatric 
note relates that the Veteran had severe back pain, and provides 
that he had a diagnosis of pain disorder and depression secondary 
to his chronic pain.  

The Board recognizes that the Veteran is service-connected for 
low back strain, not degeneration of intervertebral disc, as 
diagnosed in February and April 2008.  

However, the report of a December 2009 VA examination recounts 
that the Veteran's VA treatment records showed that he was 
referred to the Mental Health Clinic for pain management for his 
low back in November 1998, which the examiner noted was about 5 
years prior to his on-the-job re-injury in 2003.  The December 
2009 report also provides the medical opinion that it was 
impossible to separate the symptoms and disability attributable 
to the Veteran's service-connected muscle strain/sciatic 
contusion from the symptoms and disability attributable to his 
degenerative disc disease and multiple back surgeries with lumbar 
fusion.  

In light of the December 2009 VA medical opinion, the Board will 
therefore assume that all of the Veteran's low back symptoms are 
the result of his service-connected low back strain.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is 
precluded from differentiating between symptomatology attributed 
to a non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  As 
VA physicians have consistently related the Veteran's depression 
to his back pain, secondary service connection for depression is 
warranted.  


ORDER

The issue on appeal of entitlement to service connection for 
tinnitus is dismissed.

Service connection for depression, secondary to service-connected 
low back strain, is granted.  


REMAND

The Board observes that an April 2010 rating decision reopened 
and denied service connection for a lumbar spine disability at 
L1-L5 (now claimed as degenerative disc disease and bulging back 
disc) as secondary to service-connected chronic low back strain.  
Although no appeal from that determination was filed with the RO, 
as required by 38 C.F.R. § 20.300, at the March 2010 Board 
hearing at the RO, the appellant's representative asserted that 
the issue of service connection for a lumbar spine disability at 
L1-L5 (now claimed as degenerative disc disease and bulging back 
disc), as secondary to service-connected chronic low back strain, 
is inextricably intertwined with the issues being remanded.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  The Board notes 
that the one year period to file a notice of disagreement, at the 
RO, with the April 2010 RO determination, has not expired.  As 
such, the Veteran and his representative should be reminded of 
the Veteran's appellate rights in this regard.

The Board also notes that the evidence of record raises the issue 
of entitlement to a TDIU.  Specifically, during the March 2010 
hearing the Veteran and his representative asserted that the 
Veteran's service-connected low back strain renders him 
unemployable.  Such a claim has not been developed by the RO.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).

During the March 2010 hearing, the Veteran and his representative 
also related that the Veteran had been granted benefits from the 
Social Security Administration (SSA) for "a closed period" 
related to two back surgeries.  The Veteran was currently 
appealing the decision and seeking SSA benefits for the remainder 
of the time period.  He had not yet had a hearing.  The claims 
file does not contain any determinations or records from SSA.  
Such records are potentially relevant to each of the Veteran's 
claims being remanded.  

The Court has interpreted the duty to assist to include 
requesting information and records from SSA which were relied 
upon in any disability determination.  Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  In addition, there are heightened 
obligations to assure that the record is complete with respect to 
Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In September 2010 correspondence to the Reno RO, the Veteran's 
attorney stated that the Veteran had recently moved and provided 
his new address.  The Veteran's attorney requested that the Reno 
RO relocate the Veteran's BVA hearing request to the Wichita RO.  
As the Veteran already testified at a Travel Board hearing 
sitting at the Reno RO in March 2010, the Board will consider the 
September 2010 correspondence as a request for VA to transfer 
jurisdiction of the Veteran's claims file from the Reno RO to the 
Wichita RO.  

Accordingly, the case is REMANDED for the following action:

1.  Transfer jurisdiction of the Veteran's 
claims file from the Reno RO to the 
Wichita RO, unless otherwise indicated, 
pursuant to a September 16, 2010 
correspondence from the Veteran's 
representative, as to a change in the 
Veteran's address.
      
2.  Contact SSA and request a copy of all 
determinations granting, denying or 
confirming an award of SSA disability 
benefits, as well as all medical and 
employment records relied upon in making 
the determinations.

3.  Issue a letter to the Veteran and his 
representative advising that the one year 
period to appeal the April 2010 RO rating 
decision which reopened and denied service 
connection for a lumbar spine disability 
at L1-L5 (now claimed as degenerative disc 
disease and bulging back disc) as 
secondary to service-connected chronic low 
back strain has not expired, and again 
notify the Veteran of his appellate rights 
in this regard.  Only if a timely notice 
of disagreement is received, and after 
which, a timely substantive appeal is 
received as to the matter after issuance 
of a statement of the case, should the 
matter be referred to the Board for 
appellate consideration. 

4.  Then, readjudicate the issues on 
appeal of entitlement to an evaluation for 
low back strain, in excess of 20 percent 
prior to December 10, 2009, and in excess 
of 40 percent, from December 10, 2009; 
entitlement to a temporary total rating 
for convalescence following back surgery; 
and entitlement to a TDIU.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


